_____________

                                   No. 95-1877WM
                                   _____________

Betti Sutton,                            *
                                         *
                    Appellant,           *
                                         *   Appeal from the United States
      v.                                 *   District Court for the Western
                                         *   District of Missouri.
Minnesota Mining and                     *
Manufacturing Company, also              *   [UNPUBLISHED]
known as 3M,                             *
                                         *
                    Appellee.            *
                                   _____________

                           Submitted:    November 16, 1995

                             Filed: December 28, 1995
                                   _____________

Before RICHARD S. ARNOLD, Chief Judge, HENLEY, Senior Circuit
      Judge, and FAGG, Circuit Judge.
                              _____________


PER CURIAM.


      Betti Sutton appeals the district court's grant of summary judgment
to   Minnesota    Mining   and   Manufacturing   Company   (3M)   on   Sutton's   sex
discrimination claim.      Having satisfied ourselves that Sutton established
the elements of a prima facie case, we agree with the district court that
Sutton failed to present any evidence tending to show that 3M's articulated
reason for Sutton's termination--falsification of time records--was a
pretext for sex discrimination.         We also reject Sutton's argument that the
district court abused its discretion when it denied her motion to vacate
summary judgment, and we grant 3M's motion to strike deposition testimony
that was not presented to the district court.          We affirm without further
discussion.      See 8th Cir. R. 47B.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-